JJID:JD/MWS/SMY
F. #2020R00632

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
- against -

BORROMEO ENRIQUE HENRIQUEZ,
also known as “Diablito de Hollywood,”
ELMER CANALES-RIVERA,
also known as “Crook de Hollywood,”
EFRAIN CORTEZ,
also known as “Tigre de Park View” and
“Viejo Tigre de Park View,”
RICARDO ALBERTO DIAZ,
also known as “Rata de Leewards”
and “Mousey de Leewards,”
EDUARDO ERAZO-NOLASCO,
also known as “Colocho de Western”
and “Mustage de Western,”
EDSON SACHARY EUFEMIA,
also known as “Speedy de Park View,”
JOSE FERNANDEZ FLORES-CUBAS,
also known as “Cola de Western,”
FREDY IVAN JANDRES-PARADA,
also known as “Lucky de Park View” .
and “Lacky de Park View,”
LEONEL ALEXANDER LEONARDO,
also known as “E] Necio de San Cocos,”
CESAR HUMBERTO LOPEZ-LARIOS,
also known as “El Grenas de Stoners”
and “Oso de Stoners,”
JOSE LUIS MENDOZA-FIGUEROA,
also known as “Pavas de 7-11” and
“Viejo Pavas de 7-11,”

HUGO ARMANDO QUINTEROS-MINEROS,

also known as “Flaco de Francis,”

RECEIVED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

* pecilv22 x*

LONG ISLAND OFFICE

INDICTMENT

CR 20 57?

(T. 18, U.S.C., §§ 981(a)(1)(C),
981(a)(1)(G), 2332b(a)(1)(A), 2332b(a)(2),
2332b(b)(1)(A), 2332b(b)(1)(B), 2332b(c),
2339A (a), 2339C(a)(1)(B), 2339C(a)(2) and
3551 et seq.; T. 21, U.S.C., §§ 853(a),
853(p), 960a(a), and 970); T. 28, U.S.C.,

~~ BROWN, J.

TISCIONE, M.J.
SAUL ANTONIO TURCIOS,

also known as “Trece de Teclas,” and
ARISTIDES DIONISIO UMANZOR,

also known as “Sirra de Teclas,”

Defendants.

THE GRAND JURY CHARGES:
INTRODUCTION

At all times relevant to this Indictment, unless otherwise indicated:

I, La Mara Salvatrucha (hereinafter “MS-13”) was a transnational criminal
organization with tens of thousands of members worldwide whose members engaged in “terrorist
activity,” as defined by Title 8, United States Code, Section 1 182(a)(3)(B)(iii) and (iv), and in
“terrorism,” as defined by Title 22, United States Code, Section 2656f(d)(2). MS-13 and its
members used violence against law enforcement, military members, government officials and
civilians in El Salvador in order to obtain concessions from the government of E] Salvador,
achieve political goals and retaliate for government actions against MS-13’s members and
leaders. MS-13’s leaders also directed members to commit acts of violence, including murder, in
the United States. In order to achieve its goals in El Salvador, the United States and elsewhere,
MS-13’s leaders recruited large numbers of members; established an organizational leadership
structure; issued rules to govern MS-13’s members; established military-style training camps;
obtained weapons such as rifles, handguns, grenades, improvised explosive devices (“IEDs”) and
rocket launchers; negotiated with El Salvador government officials; engaged in public relations
efforts; controlled neighborhoods; and directed acts of violence and murder in El Salvador, the

United States and elsewhere. Further, MS-13 used its large membership in the United States to
engage in criminal activities such as drug trafficking and extortion to raise money to support
MS-13’s terrorist activities and terrorism in El Salvador and elsewhere, and directed members in
the United States to commit acts of violence, including murders, in furtherance of MS-13’s goals
i
and to retaliate against the United States for actions, or perceived actions, taken against MS-13
and its leaders.
History of MS-13

2. MS-13 was established in the 1980s in the United States by Central
American immigrants in southern California. Many of these immigrants were refugees from
civil wars in Central America. Immigrants from E] Salvador, Honduras and Guatemala joined
together into neighborhood groups calling themselves the “Mara Salvatrucha Stoners.” The
“Mara Salvatrucha Stoners” evolved into a street gang that engaged in drug trafficking, extortion
and acts of violence, and dropped the reference to “Stoners” in their name. As members were
arrested and incarcerated, they encountered members of the Mexican Mafia, which controlled
large portions of the Hispanic prison population in California. In order to gain protection while
in prison, Mara Salvatrucha members pledged loyalty to the prison gang, the Mexican Mafia, and
added the number 13 to their name, which became “La Mara Salvatrucha 13,” or “MS-13.”

3. MS-13 gang members in California organized themselves into local
neighborhood groups known as “cliques.” These cliques often were named after streets or
neighborhoods in the Los Angeles area, such as Hollywood, Park View, Normandie, Francis,
Fulton and Coronado. MS-13 also developed symbols and signs to signify gang membership and
territory through use of tattoos, hand signs and graffiti. These symbols included the “devil’s

horns” and tattoos of the letters M and S and the number 13. MS-13 developed intense rivalries
with other street gangs with members who were Central American immigrants, particularly with
“Barrio 18” or “18th Street” (hereinafter “1 8th Street’).

4, By the 1990s, the civil wars in El Salvador and elsewhere in Central
‘America ended. Ultimately, thousands of MS-13 members who had committed crimes in the
United States were deported to El Salvador and other Central American countries. These
deported MS-13 members brought MS-13 to El Salvador, Honduras and Guatemala where it
began to grow dramatically. Eventually, MS-13 grew to include tens of thousands of members
in El Salvador, Honduras, Guatemala, Mexico, the United States and elsewhere. As MS-13
members immigrated throughout the United States, MS-13 grew to include thousands of
members located in dozens of states, including New York, Massachusetts, Virginia, Maryland,
North Carolina, Ohio, Tennessee, Texas, California and Nevada.

Creation of the Ranfla

5. As MS-13 grew in El Salvador, members of MS-13 began to commit
crimes in El Salvador, including acts of violence, drug trafficking and extortion. MS-13
members were incarcerated in prisons in El Salvador in large numbers and, in the early 2000s,
began to organize and sought to control the prisons where they were incarcerated. This
organization included the creation of a formal hierarchy, set of rules and leadership body to
control and profit from the activities of the gang in El Salvador, the United States and elsewhere.
In approximately 2002, MS-13 members in a Salvadoran prison organized the first leadership
body for MS-13, known as the “Twelve Apostles of the Devil,” which included the defendants
BORROMEO ENRIQUE HENRIQUEZ, also known as “Diablito de Hollywood,” ELMER
CANALES-RIVERA, also known as “Crook de Hollywood,” RICARDO ALBERTO DIAZ,

also known as “Rata de Leewards” and “Mousey de Leewards,” EDUARDO ERAZO-
NOLASCO, also known as “Colocho de Western” and “Mustage de Western,” EDSON
SACHARY EUFEMIA, also known as “Speedy de Park View,” LEONEL ALEXANDER
LEONARDO, also known as “El Necio de San Cocos,” CESAR HUMBERTO LOPEZ-
LARIOS, also known as “El Grenas de Stoners” and “Oso de Stoners,” JOSE LUIS
MENDOZA-FIGUEROA, also known as “Pavas de 7-11” and “Viejo Pavas de 7-11,” HUGO
ARMANDO QUINTEROS-MINEROS, also known as “Flaco de Francis,” and SAUL
ANTONIO TURCIOS, also known as “Trece de Teclas.”

6. In approximately 2004, the “Twelve Apostles of the Devil” were
transferred to a new prison and renamed themselves as the “Ranfla.” Members of the original
Ranfla became known as the “Ranfla Historica.” Subsequently, the original leaders of the
Ranfla Historica and other high-ranking leaders such as the defendants EFRAIN CORTEZ, also
known as “Tigre de Park View” and “Viejo Tigre de Park View,” JOSE FERNANDEZ
FLORES-CUBAS, also known as “Cola de Western,” FREDY IVAN JANDRES-PARADA,
also known as “Lucky de Park View” and “Lacky de Park View,” and ARISTIDES DIONISIO
UMANZOR, also known as “Sirra de Teclas,” formed the “Ranfla Nacional,” which was the
highest level of leadership in MS-13 and provided overall direction for the gang, acting as the
equivalent of a “board of directors.” Each of the defendants was a member of the Ranfla
Nacional.

Organization of MS-13

7. The Ranfla Nacional organized MS-13 into a more formal hierarchy to
manage gang activities in El Salvador, the United States and elsewhere. MS-13 was organized at
its lowest level into groups known as “cliques” that held regular meetings to coordinate gang

activities. Each clique was run by a senior leader, who was designated the “Primera Palabra,”
or “First Word,” and, in some cases, a second-in-command, who was designated the “Segunda
Palabra” or “Second Word.” The other members of the clique took their orders from the First
Word or Second Word. The leaders of the respective cliques attended larger general meetings to
manage gang operations on a regional and international level. Some cliques had members in
both the United States and El Salvador or other Central American countries.

8. MS-13 members attended clique meetings and were required to pay dues.
MS-13 members obtained money through illegal means, including, but not limited to, extortion
and drug trafficking. The money was provided to clique leaders and used to finance clique
activities, to provide support for clique members who were in jail, and, with respect to the United
States-based cliques, to send funds to MS-13 in El Salvador to support gaine activities there,
including for the purchase of weapons.

9. MS-13 cliques were organized together under umbrella groups, called -
“Programs.” Cliques within a Program were responsible for assisting one another with obtaining
firearms, sharing drug trafficking connections, responding to territorial disputes with rival gangs
and providing safe havens for members who were wanted by law enforcement. Programs were
supervised and directed by Program leaders based in E! Salvador, commonly referred to as
“Corredors.” These Program leaders controlled cliques located in the United States.

10. Above the Program level, MS-13 in El Salvador was divided into “Zones.”
Numerous Programs fell under each zone. Individuals holding the title of “Zone Corredor”
often supervised multiple Program Corredors. Zone Corredors supervised the Program
activities eeeusing in large zones of El Salvador and were tasked with supervising multiple

Programs.
11. Above the Zone Corredors were higher levels of leadership. Immediately
above the Zone Corredors were the “Ranfla en las Calles,” or the “Ranfla in the Streets,” which
consisted of leadership that was not in prison. Some Zone Corredors were also considered to be
“Ranfla en las Calles.” The most powerful leaders in the “Ranfla en las Calles” formed a group
to coordinate their activities that was called the Federacion. The “Ranfla en las Calles” reported
to the “Ranfla en los Penales,” or the “Ranfla in the Prisons,” which consisted of senior MS-13
leaders who were incarcerated in El Salvador. The “Ranfla en las Calles” and the “Ranjla en los
Penales” reported to the highest level of leadership, which was the Ranfla Nacional. All major
decisions for MS-13 had to be approved by the Ranfla Nacional.

| 12. By approximately 2015, MS-13 consisted of tens of thousands of members
organized into more than 200 cliques and dozens of Programs in E] Salvador, Honduras,
Guatemala, Mexico, the United States and elsewhere. Since 2015, there have been additional
reorganizations, which have changed the numbers of cliques and Programs.
MS-13 Rules

13. In order to maintain control over the membership of MS-13, the Ranfla
Nacional developed rules to govern the behavior of members. The Ranfla Nacional distributed
these rules from prison to leaders in El Salvador, who then distributed the rules to members in El
Salvador, the United States and elsewhere. Only the Ranfla Nacional could change the rules or
add new rules. As circumstances changed, the Ranfla Nacional made changes to the rules. For
example, after law enforcement in the United States began to use MS-13 tattoos as evidence
against MS-13 members at trial, the Ranfla Nacional changed the rules to restrict members from

getting MS-13 tattoos without the permission of MS-13 leaders.
14. A central theme of the rules was the requirement of loyalty to MS-13, or
to the “barrio.” The requirement for loyalty was central to all aspects of life for MS-13
members. Members who disobeyed the rules, showed disloyalty to the gang or to its leaders,
cooperated with law enforcement or disrespected other members were subject to severe
punishment, including death.

Means of Financing MS-13 Operations

15. | MS-13 members in El Salvador, the United States, including in the
Eastern District of New York, and elsewhere engaged in criminal activity to finance MS-13
operations. Commonly, MS-13 engaged in extortion of individuals and businesses, both
legitimate and illegitimate. This extortion was known as paying “rent” to MS-13, and was a
means of exercising control over neighborhoods and communities.

16. MS-13 also engaged in drug trafficking to earn money to support its
operations. MS-13 members and cliques trafficked in marijuana, cocaine, heroin and
methamphetamine in El Salvador, the United States, including in the Eastern District of New
York, and elsewhere. Proceeds from drug trafficking were collected by MS-13 leaders to
support gang activities, including purchasing weapons in E] Salvador and the United States.
Drug trafficking proceeds were also sent by wire transfer from members and cliques in the
United States to MS-13 in El Salvador, often using non-gang members to send or receive the
money to conceal the transfers from law enforcement.

Control of MS-13 from Prison

17. | As MS-13 grew in power in E! Salvador, members of the Ranfla Nacional

were incarcerated, but continued to manage the activities of MS-13 in El Salvador and the United

States through the use of contraband cellular telephones, the smuggling of written messages
known as “wilas” out of prisons, intermediaries and the organizational structure of subordinate
leaders. The Ranfla Nacional established the organizational structure, in part, to ensure its
ability to maintain control of MS-13 when Ranfla Nacional members were incarcerated and
subject to harsh security measures.
The Role of the Ranfla Nacional in the United States and the Eastern District of New York

18. The Ranfla Nacional exercised control over the activities of MS-13 in the
United States, including in the Eastern District of New York. The actions of MS-13 cliques and
members in the United States were regulated by the rules and organizational structure put in |
place by the Ranjfla Nacional. The rules issued by the Ranjfla Nacional controlled the process for
recruitment of new members and advancement to higher ranks for members in the United States.
The Ranfla Nacional required MS-13 members to obtain the approval of the Ranfla Nacional
prior to immigrating to the United States. Certain murders in the United States by members of
MS-13, including the murder of MS-13 members suspected of cooperating with law enforcement
or otherwise violating the rules of MS-13, required the approval of the Ranfla Nacional. Cliques
in the United States were also required to send money from dues and proceeds of drug
trafficking, extortion and other criminal activity to MS-13 in El Salvador. In order to exert
greater control over the operation of cliques in the United States, the Ranfla Nacional sent
trusted, subordinate leaders to the United States to manage the activities of cliques and enforce
MS-13 rules, which resulted in an increase of violence in the United States.

19; MS-13 established multiple cliques in the Eastern District of New York.
Members of these cliques operated under the rules and followed orders issued by the Ranfla
Nacional in El Salvador. The Ranfla Nacional resolved disputes between cliques in the Eastern

District of New York. In accordance with the rules and orders issued by the Ranfla Nacional,
members of these cliques committed multiple acts of violence in the Eastern District of New
York, including murders, attempted murders, assaults and kidnappings; trafficked drugs in the
Eastern District of New York and sent proceeds back to MS-13 in El Salvador; engaged in
extortion of individuals and businesses in the Eastern District of New York; and sent dues and
the proceeds of criminal activity by wire transfer from the Eastern District of New York to MS-
13 in El Salvador.

Expansion to Mexico

20. The Ranfla Nacional directed the expansion of MS-13 activities into
Mexico and sent several high-ranking leaders to Mexico to organize operations there. In
Mexico, MS-13 leaders made connections to obtain narcotics and firearms, conducted business
with Mexican drug cartels such as the Zetas, Gulf Cartel, Jalisco New Generation Cartel
(“CJNG”) and Sinaloa Cartel, and engaged in human trafficking and smuggling.

“Green Lights” and “Opening the Valves”

21. | The Ranfla Nacional had the power to approve a “green light” on anyone
it chose. A “green light” was an order to murder the subject of the “green light.” The Ranfla
Nacional approved “green lights” on rival gang members, law enforcement officers, military
members, government officials, witnesses, MS-13 members who cooperated with law
enforcement, MS-13 members who appeared to be challenging the leadership of the Ranfla
Roctonel, MS-13 members who disobeyed the rules and anyone it felt had disrespected them or
MS-13. The Ranfla Nacional could order a “green light” on individuals or on a group. For
example, in approximately 2004, the Ranfla Nacional ordered a “green light” on all members of
the Coronados clique due to a dispute between the Coronados and other cliques. The “green

light” applied to specific leaders and to all members of the clique who did not join other cliques.
22. In addition to ordering a “green light” to kill a specific person, the Ranfla
Nacional would also sometimes authorize MS-13 members to generally commit murders of
rivals, law enforcement cooperators, police officers, witnesses, violators of MS-13 rules and
anyone else believed to be worthy of death. The Ranfla Nacional called this “opening the
valves.” Only the Ranfla Nacional could order the “opening of the valves,” to generally
authorize members to commit murders. Orders to “open the valves” were also transmitted and
applied to members in the United States. When the Ranfla Nacional determined that it was no
longer in its interest to authorize murder generally, “the valves were closed” on the Ranfla
Nacional’s order. The purposes of “opening the valves” were to cause fear and intimidation, to
influence government conduct and to retaliate against government action.

Political Influence in El Salvador

23: The Ranfla Nacional gained political influence as a result of the violence
and intimidation MS-13 exerted on the government and population of El Salvador. Through
extortion and violence, MS-13 controlled large parts of El Salvador’s economy, particularly the
mass transportation industry. Through control of the level of violence, the Ranfla Nacional
exercised leverage over the government of El Salvador. In approximately 2012, the Ranfla
Nacional engaged in secret negotiations with members of the ruling Farabundo Marti National
Liberation Front (“FMLN”) party of El Salvador, and MS-13’s principal rival, the 18th Street, to
enter into a “truce” to reduce homicides in El Salvador in exchange for improved prison
conditions, benefits and money. Ultimately, the leaders of the Ranfla Nacional agreed to reduce
violence in exchange for prisoner transfers to a less secure prison, increased benefits such as
conjugal visits and cash payments. The Ranjfla Nacional also negotiated with the FMLN and its

rival political party, the Alianza Republicana Nacionalista (“ARENA”), to provide votes to
political candidates in exchange for benefits for MS-13 and the members of the Ranfla Nacional
themselves. From approximately 2012 until approximately 2015, the Ranfla Nacional directed
that MS-13 should reduce homicides in El Salvador. In exchange, the Ranfla Nacional received
improved prison conditions, benefits for MS-13 and cash payments. However, in approximately
2015 the “truce” collapsed and was terminated. The Ranfla Nacional blamed the end of the
“truce” on the United States, believing that the United States government pressured the
government of El Salvador to end the “truce” as a condition of receiving funds from the United
States.

24. After the end of the “truce,” the government of El Salvador moved several
of the defendants back to more secure prisons with harsher conditions. In retaliation, and in an
effort to force the government of El Salvador to enter into new negotiations, the Ranfla Nacional
ordered MS-13 members in El Salvador to increase violence, resulting in a significant increase in
violence and murders, especially of police officers and government officials. Because they
believed that the United States government was to blame for the collapse of the “truce,” the
Ranfla Nacional directed MS-13 leaders in the United States to increase violence in the United
States.

25.  Inearly 2016, the Ranfla Nacional began planning for a major campaign
of coordinated violence in El Salvador in retaliation for the harsher measures imposed on its
members after the end of the truce. All cliques in El Salvador were ordered to provide two
members to create a specialized unit of MS-13 members to be used to attack the police. These
members were to undergo military training at MS-13 military training camps in El Salvador. All
cliques, including those in the Eastern District of New York and elsewhere in the United States,

were ordered to provide all of their profits from select months for a special collection to be used
to purchase weapons for the planned attacks on police in El Salvador. These weapons included
machine guns, grenades, IEDs and rocket launchers. Over $600,000 was collected for this fund,
and MS-13 began purchasing weapons. Cliques in El Salvador were directed to identify the
names and addresses of police officers, military members and government officials in their areas
as potential targets for the planned attacks.

26. | The Ranfla Nacional continued to negotiate with political parties in El
Salvador and to use its control of the level of violence to influence the actions of the government
in El Salvador.

Special Designations

27. On July 24, 2011, United States President Barack Obama issued Executive
Order 13581, which declared a national emergency with respect to the activities of significant
transnational criminal organizations. Executive Order 13581 was based on a presidential finding
that “significant transnational criminal organizations constitute an unusual and extraordinary
threat to the national security, foreign policy, and economy of the United States.” Executive
Order 13581 applied to specific significant transnational criminal organizations named in the
annex to the order and to any person or entity designated by the Secretary of the Treasury as a
significant transnational criminal organization. Among other things, Executive Order 13581
prohibited transactions by United States persons or involving United States property with
designated significant transnational criminal organizations.

28. On October 11, 2012, the Secretary of the Treasury designated MS-13 asa

significant transnational criminal organization, pursuant to Executive Order 13581.
29; In June 2013, the Department of the Treasury specially designated
defendants HENRIQUEZ and TURCIOS, members of the Ranfla Nacional, as leaders of MS-13
subject to the sanctions imposed by Executive Order 13581.

30. In April 2015, the Department of the Treasury specially designated
defendants CANALES-RIVERA, ERAZO-NOLASCO and MENDOZA-FIGUEROA, members
of the Ranfla Nacional, as leaders of MS-13 subject to the sanctions imposed by Executive Order
13581.

31. On August 24, 2015, the Supreme Court of El Salvador designated MS-13
a terrorist organization under El Salvador’s Special Laws Against Terrorism.

The Defendants

32. The defendant BORROMEO ENRIQUE HENRIQUEZ, also known as
“Diablito de Hollywood,” was a member of MS-13, was an original member of the Twelve
Apostles of the Devil and was a member of the Ranfla Nacional.

33. The defendant ELMER CANALES-RIVERA, also known as “Crook de
Hollywood,” was a member of MS-13, was an original member of the Twelve Apostles of the
Devil and was a member of the Ranfla Nacional.

34. The defendant EFRAIN CORTEZ, also known as “Tigre de Park View”
and “Viejo Tigre de Park View,” was a member of MS-13 and was a member of the Ranjfla
Nacional.

35. The defendant RICARDO ALBERTO DIAZ, also known as “Rata de
Leewards” and “Mousey de Leewards,” was a member of MS-13, was an original member of the

Twelve Apostles of the Devil and was a member of the Ranfla Nacional.
36. The defendant EDUARDO ERAZO-NOLASCO, also known as “Colocho
de Western” and “Mustage de Western,” was a member of MS-13, was an original member of
the Twelve Apostles of the Devil and was a member of the Ranfla Nacional.

37. The defendant EDSON SACHARY EUFEMIA, also known as “Speedy
de Park View,” was a member of MS-13, was an original member of the Twelve Apostles of the
Devil and was a member of the Ranfla Nacional.

38. The defendant JOSE FERNANDEZ FLORES-CUBAS, also known as
“Cola de Western,” was a member of MS-13 and was a member of the Ranfla Nacional.

39. The defendant FREDY IVAN JANDRES-PARADA, also known as
“Lucky de Park View” and “Lacky de Park View,” was a member of MS-13 and was a member
of the Ranfla Nacional.

40. The defendant LEONEL ALEXANDER LEONARDO, also known as “El
Necio de San Cocos,” was a member of MS-13, was an original member of the Twelve Apostles
of the Devil and was a member of the Ranfla Nacional.

41. The defendant CESAR HUMBERTO LOPEZ-LARIOS, also known as
“E] Grenas de Stoners” and “Oso de Stoners,” was a member of MS-13, was an original member
of the Twelve Apostles of the Devil and was a member of the Ranfla Nacional.

42. The defendant JOSE LUIS MENDOZA-FIGUEROA, also known as
“Pavas de 7-11” and “Viejo Pavas de 7-11,” was a member of MS-13, was an original member
of the Twelve Apostles of the Devil and was a member of the Ranjfla Nacional.

43. The defendant HUGO ARMANDO QUINTEROS-MINEROS, also
known as “Flaco de Francis,” was a member of MS-13, was an original member of the Twelve

Apostles of the Devil and was a member of the Ranfla Nacional.
44, The defendant SAUL ANTONIO TURCIOS, also known as “Trece de
Teclas,” was a member of MS-13, was an original member of the Twelve Apostles of the Devil
and was a member of the Ranfla Nacional.

45, The defendant ARISTIDES DIONISIO UMANZOR, also known as “‘Sirra
de Teclas,” was a member of MS-13 and was a member of the Ranfla Nacional.

Purpose of the Ranfla Nacional

46. — The overall purpose of the Ranfla Nacional was to direct the criminal
activities of MS-13 in El Salvador, the United States, including in the Eastern District of New
York, and elsewhere. Specific goals included the following:

a. Preserving, expanding and protecting the power, territory and
reputation of MS-13 in El Salvador, the United States, including the Eastern District of New
York, and elsewhere through the use of violence, threats of violence and intimidation;

b. Influencing the actions of governments in El Salvador and
elsewhere to implement policies favorable to MS-13;

S Supporting specific political parties in Salvadoran elections with
the purpose of obtaining benefits in return when members of such parties took office;

d. Retaliating against the government of El Salvador and against the
United States for actions believed to be unfavorable to MS-13;

& Establishing control of territory and civilian populations in E]
Salvador, the United States, including the Eastern District of New York, and elsewhere that MS-
13 could use and exploit to its benefit;

f. Promoting and enhancing MS-13 and the activities of its members

and associates in El Salvador, the United States, including the Eastern District of New York, and
elsewhere by committing crimes, including, but not limited to, murder, attempted murder,
assault, other crimes of violence, extortion and drug trafficking;

g. Keeping victims, potential victims, community members and
members of law enforcement in El Salvador, the United States, including the Eastern District of
New York, and elsewhere in fear of MS-13 and its members through violence, threats of
violence and intimidation;

h. Confronting and retaliating against rival gangs in El Salvador, the
United States, including the Eastern District of New York, and elsewhere through the use of
violence, threats of violence and intimidation;

re Murdering, attempting to murder and assaulting individuals
believed to be cooperating with law enforcement authorities in El Salvador, the United States,
including the Eastern District of New York, and elsewhere;

j. Hindering and obstructing efforts of law enforcement to identify,
apprehend and successfully prosecute offending MS-13 members in El Salvador, the United
States, including the Eastern District of New York, and elsewhere;

k. Providing financial support to MS-13 members, including
incarcerated MS-13 members in El Salvador, the United States, including the Eastern District of
New York, and elsewhere; and

L, Enriching themselves through receipt of the proceeds of MS-13’s
criminal activities, including extortion and drug trafficking, from members and cliques in El]

Salvador, the United States, including the Eastern District of New York, and elsewhere.

17
Manner and Means Used by the Ranfla Nacional
47. In order to carry out the aforementioned goals, the Ranfla Nacional,
together with other members of MS-13, within El Salvador, the United States, including in the
Eastern District of New York, and elsewhere, used a variety of manner and means, including the
following:

a. The Ranfla Nacional issued rules and directives that MS-13
members in El Salvador, the United States, including the Eastern District of New York, and
elsewhere were required to follow. The rules included procedures for investigating violations of
the rules and punishments for violators that included beatings and death;

b. The Ranfla Nacional directed violence against members of the
government of El Salvador, including police officers, military members, and other government
officials, and their families, in retaliation for taking actions against MS-13;

cm The Ranfla Nacional directed an increase in violence in the United
States, including murders, in retaliation for what it believed was the role of the United States
government in the termination of a “truce” with the Salvadoran government;

d. The Ranfla Nacional ordered the murder of a Federal Bureau of
Investigation special agent assigned to official duties in El Salvador on account of the special
agent’s performance of those duties;

i The Ranfla Nacional required members of MS-13 to obtain
authorization from the Ranfla Nacional to commit murders in El Salvador, the United States,
including the Eastern District of New York, and elsewhere;

f. The Ranfla Nacional periodically provided general authorization,

called “opening the valves,” to MS-13 members in El Salvador, the United States, including the

18
Eastern District of New York, and elsewhere to commit murders of rival gang members,
members of law enforcement, individuals cooperating with law enforcement and others in
disputes with MS-13;

g. The Ranfla Nacional authorized MS-13 members to commit
specific murders in El Salvador, the United States, techadtng the Eastern District of New York,
and elsewhere. This authorization was called issuing a “green light;”

h. The Ranfla Nacional settled disputes between MS-13 cliques in E]
Salvador, the United States, including the Eastern District of New York, and elsewhere;

ie The Ranfla Nacional negotiated with the government of El
Salvador to obtain benefits and concessions for itself and for MS-13 members;

j. The Ranfla Nacional used traditional and online media to manage
its image, make demands of the government of El Salvador, issue threats and publicize acts of
violence to intimidate the police and civilian population of areas under its control;

k, The Ranfla Nacional directed the collection of money from every
clique, including cliques in the Eastern District of New York and elsewhere in the United States,
to be used to fund the purchase of weapons, including machine guns, handguns, grenades, IEDs
and body armor to be used to attack police, military and government officials in El Salvador, in
retaliation for taking actions against MS-13;

I. The Ranfla Nacional established training camps in El Salvador for
MS-13 members to be trained in military tactics and the use of military-grade weapons;

m. The Ranfla Nacional used cellular telephones, including
contraband cellular telephones illegally smuggled into jails and prisons, and encrypted

application-based communication systems to discuss gang-related business and to direct the
activities of MS-13 in El Salvador, the United States, including the Eastern District of New
York, and elsewhere; ‘

n. The Ranfla Nacional issued written orders, called “wilas,” that
were smuggled out of prisons and distributed to MS-13 members;

0. The Ranfla Nacional created a system to manage MS-13 from
prison when the conditions of the prison made it impossible for the Ranfla Nacional to
communicate directly with members outside of prison, including using co-conspirators to create
lines of communication to communicate with members outside of prison on specific topics;

p. The Ranjfla Nacional required MS-13 members and cliques in the
United States, including in the Eastern District of New York, to pay dues, often the proceeds of
drug trafficking and extortions, to send to MS-13 leadership in El Salvador to provide financial
support for MS-13, including for the purchase of weapons for use in committing acts of violence
in El Salvador;

q. The Ranfla Nacional engaged in, managed, organized and directed
MS-13 members to engage in extortion of businesses, individuals and public transportation
eniities in El Salvador, the United States, including the Eastern District of New York, and
elsewhere;

r. The Ranfla Nacional engaged in, managed and directed MS-13
members to engage in drug trafficking to earn money to support the activities of MS-13 and
enrich the members of the Ranfla Nacional;

s The Ranfla Nacional sought to obtain, and directed MS-13

members to obtain and stockpile, weapons;

20
t. The Ranfla Nacional directed MS-13 members to obtain and use
explosives, grenades, [EDs and rockets;

u. The Ranfla Nacional directed MS-13 members to use non-gang
members to send and receive funds such as dues payments from members and cliques in the
United States, including in the Eastern District of New York, to MS-13 in El Salvador in order to
conceal the source and recipients of the funds;

V. The Ranfla Nacional created an organizational structure of lesser
ranflas, zones, Programs and cliques to manage the activities of MS-13 in El Salvador, the
United States, including the Eastern District of New York, and elsewhere. When necessary, the
Ranfla Nacional made changes to the leadership and organizational structure;

W. The Ranfla Nacional issued rules and created a rank structure for
controlling the recruitment of new members and their advancement within MS-13;

x, The Ranfla Nacional appointed and promoted members to serve as
lower level leaders within MS-13;

y. The Ranfla Nacional dispatched members and subordinate leaders
to the United States to manage and improve MS-13 operations in the United States, often
resulting in an increase in violence in the United States;

Zi, The Ranjfla Nacional dispatched members and subordinate leaders
to Mexico to develop and manage MS-13 operations in Mexico related to drug trafficking,
weapons trafficking, human trafficking and smuggling:

aa. The Ranfla Nacional issued orders to kill individuals believed to

be cooperating with law enforcement; and

21
bb. The Ranfla Nacional directed members of MS-13 to use violence
to intimidate the local civilian population in El Salvador, to influence the civilian population to
vote for political parties associated with MS-13, to influence the actions of the government of El
Salvador, to retaliate against government actions, to attempt to force the government to negotiate
and to kill law enforcement officers in El Salvador.

COUNT ONE
(Conspiracy to Provide and Conceal Material Support and Resources to Terrorists)

48. The allegations contained in paragraphs one through 47 are realleged
and incorporated as if fully set forth in this paragraph.

49, In or about and between 2002 and the date of this Indictment, both dates
being approximate and inclusive, within the Eastern District of New York, El Salvador, and
elsewhere, the defendants BORROMEO ENRIQUE HENRIQUEZ, also known as “Diablito de
Hollywood,” ELMER CANALES-RIVERA, also known as “Crook de Hollywood,” EFRAIN
CORTEZ, also known as “Tigre de Park View” and “Viejo Tigre de Park View,” RICARDO
ALBERTO DIAZ, also known as “Rata de Leewards” and “Mousey de Leewards,”” EDUARDO
ERAZO-NOLASCO, also known as “Colocho de Western” and ““Mustage de Western,” EDSON
SACHARY EUFEMIA, also known as “Speedy de Park View,” JOSE FERNANDEZ FLORES-
CUBAS, also known as “Cola de Western,” FREDY IVAN JANDRES-PARADA, also known
as “Lucky de Park View” and “Lacky de Park View,” LEONEL ALEXANDER LEONARDO,
also known as “El Necio de San Cocos,” CESAR HUMBERTO LOPEZ-LARIOS, also known
as “El Grenas de Stoners” and “Oso de Stoners,” JOSE LUIS MENDOZA-FIGUEROA, also
known as “Pavas de 7-11” and “Viejo Pavas de 7-11,” HUGO ARMANDO QUINTEROS-
MINEROS, also known as “Flaco de Francis,” SAUL ANTONIO TURCIOS, also known as

*“Trece de Teclas,” and ARISTIDES DIONISIO UMANZOR, also known as “Sirra de Teclas,”

22
together with others, did knowingly and intentionally combine, conspire, confederate and agree
with each other and others known and unknown to the Grand Jury, to provide material support
and resources, and to conceal and disguise the nature, location, source and ownership of material
support and resources, including, but not limited to, personnel, including themselves, currency
and monetary instruments, training, weapons, explosives and services, knowing and intending
that they were to be used in preparation for, and in carrying out, violations of Title 18, United
States Code, Section 956(a)(1) (conspiracy to kill or maim persons outside the United States);
Title 18, United States Code, Sections |114(1) (killing or attempting to kill an officer or
employee of the United States); Title 18, United States Code, Section 2332(b) (conspiracy to kill
United States nationals); Title 18, United States Code, Section 2332b (acts of terrorism
transcending national boundaries); and Title 21, United States Code, Section 960a (narco-
terrorism), and the death of one or more persons resulted.

(Title 18, United States Code, Sections 2339A(a) and 3551 et seq.)

COUNT TWO
(Conspiracy to Commit Acts of Terrorism Transcending National Boundaries)

50. The allegations contained in paragraphs one through 47 are realleged and
incorporated as if fully set forth in this paragraph.

51. In or about and between 2002 and the date of this Indictment, both dates
being approximate and inclusive, within the Eastern District of New York, El Salvador, and
elsewhere, and involving conduct transcending national boundaries, the defendants
BORROMEO ENRIQUE HENRIQUEZ, also known as “Diablito de Hollywood,” ELMER
CANALES-RIVERA, also known as “Crook de Hollywood,” EFRAIN CORTEZ, also known as
“Tigre de Park View” and “Viejo Tigre de Park View,” RICARDO ALBERTO DIAZ, also

known as “Rata de Leewards” and “Mousey de Leewards,”» EDUARDO ERAZO-NOLASCO,

23
also known as “Colocho de Western” and “Mustage de Western,” EDSON SACHARY
EUFEMIA, also known as “Speedy de Park View,” JOSE FERNANDEZ FLORES-CUBAS,
also known as “Cola de Western,” FREDY IVAN JANDRES-PARADA, also known as “Lucky _
de Park View” and “Lacky de Park View,” LEONEL ALEXANDER LEONARDO, also known
as “El Necio’de San Cocos,” CESAR HUMBERTO LOPEZ-LARIOS, also known as “El Grenas
de Stoners” and “Oso de Stoners,” JOSE LUIS MENDOZA-FIGUEROA, also known as “Pavas
de 7-11” and “Viejo Pavas de 7-11,” HUGO ARMANDO QUINTEROS-MINEROS, also
known as “Flaco de Francis,” SAUL ANTONIO TURCIOS, also known as “Trece de Teclas,”
and ARISTIDES DIONISIO UMANZOR, also known as “Sirra de Teclas,” together with others,
did knowingly and intentionally combine, conspire, confederate and agree with each other and
others known and unknown to the Grand Jury, to kill, kidnap, maim, commit assaults resulting in
serious bodily injury and assault with a dangerous weapon any person within the United States in
violation of the laws of any State, and the death of one or more persons resulted.

32 | In engaging in the unlawful conspiracy set forth in this Count, at least one
of the following circumstances is applicable to at least one offender: (1) a facility of interstate
and foreign commerce, including, but not limited to, a cellular telephone, tablet computer and
Internet-based social media accounts, was used in furtherance of the offense; and (2) the offense
obstructed, delayed and affected interstate and foreign commerce, and would have affected
interstate and foreign commerce if the offense had been consummated.

(Title 18, United States Code, Sections 2332b(a)(1)(A), 2332b(a)(2),

2332b(b)(1)(A), 2332b(b)(1)(B), 2332b(c) and 3551 et seq.)

24
COUNT THREE
(Conspiracy to Finance Terrorism)

53. The allegations contained in paragraphs one through 47 are realleged and
incorporated as if fully set forth in this paragraph.

54. In or about and between 2002 and the date of this Indictment, both dates
being approximate and inclusive, within the Eastern District of New York, El Salvador, and
elsewhere, the defendants BORROMEO ENRIQUE HENRIQUEZ, also known as “Diablito de
Hollywood,” ELMER CANALES-RIVERA, also known as “Crook de Hollywood,” EFRAIN
CORTEZ, also known as “Tigre de Park View” and “Viejo Tigre de Park View,” RICARDO
ALBERTO DIAZ, also known as “Rata de Leewards” and “Mousey de Leewards,” EDUARDO
ERAZO-NOLASCO, also known as “Colocho de Western” and “Mustage de Western,” EDSON
SACHARY EUFEMIA, also known as “Speedy de Park View,” JOSE FERNANDEZ FLORES-
CUBAS, also known as “Cola de Western,” FREDY IVAN JANDRES-PARADA, also known
as “Lucky de Park View” and “Lacky de Park View,” LEONEL ALEXANDER LEONARDO,
also known as “El Necio de San Cocos,” CESAR HUMBERTO LOPEZ-LARIOS, also known
as “El Grenas de Stoners” and “Oso de Stoners,” JOSE LUIS MENDOZA-FIGUEROA, also
known as “Pavas de 7-11” and “Viejo Pavas de 7-11,” HUGO ARMANDO QUINTEROS-
MINEROS, also known as “Flaco de Francis,” SAUL ANTONIO TURCIOS, also known as
“Trece de Teclas,” and ARISTIDES DIONISIO UMANZOR, also known as “Sirra de Teclas,”
together with others, did knowingly and intentionally combine, conspire, confederate and agree
with each other and others known and unknown to the Grand Jury to unlawfully and willfully
provide and collect funds, by any means, directly and indirectly, with the intention that such
funds be used, and with the knowledge that such funds were to be used, in full or in part, in order

to carry out any act intended to cause death and serious bodily injury to a civilian, and to any

25
other person not taking an active part in hostilities in a situation of armed conflict, when the
purpose of such act, by its nature and context, was to intimidate a population, and to compel a
government or an international organization to do and to abstain from doing any act.

(Title 18, United States Code, Sections 2339C(a)(1)(B), 2339C(a)(2) and 3551 et

seq.)

COUNT FOUR
(Narco-Terrorism Conspiracy)

55. The allegations contained in paragraphs one through 47 are realleged
and incorporated as if fully set forth in this paragraph.

56. In or about and between 2002 and the date of this Indictment, both dates
being approximate and inclusive, within the Eastern District of New York, El Salvador, and
elsewhere, the defendants BORROMEO ENRIQUE HENRIQUEZ, also known as “Diablito de
Hollywood,” ELMER CANALES-RIVERA, also known as “Crook de Hollywood,” EFRAIN
CORTEZ, also known as “Tigre de Park View” and “Viejo Tigre de Park View,” RICARDO
ALBERTO DIAZ, also known as “Rata de Leewards” and “Mousey de Leewards,” EDUARDO
ERAZO-NOLASCO, also known as “Colocho de Western” and “Mustage de Western,” EDSON
SACHARY EUFEMIA, also known as “Speedy de Park View,” JOSE FERNANDEZ FLORES-
CUBAS, also known as “Cola de Western,” FREDY IVAN JANDRES-PARADA, also known
as “Lucky de Park View” and “Lacky de Park View,” LEONEL ALEXANDER LEONARDO,
also known as “El Necio de San Cocos,” CESAR HUMBERTO LOPEZ-LARIOS, also known
as “El Grenas de Stoners” and “Oso de Stoners,” JOSE LUIS MENDOZA-FIGUEROA, also
known as “Pavas de 7-11” and “Viejo Pavas de 7-11,” HUGO ARMANDO QUINTEROS-
MINEROS, also known as “Flaco de Francis,””» SAUL ANTONIO TURCIOS, also known as

“Trece de Teclas,” and ARISTIDES DIONISIO UMANZOR, also known as “Sirra de Teclas,”

26
together with others, did knowingly and intentionally combine, conspire, confederate and agree
with each other and others known and unknown to the Grand Jury, to engage in conduct that
would be punishable under Title 21, United States Code, Section 841 (a), if committed within the
jurisdiction of the United States, that is to knowingly and intentionally distribute and possess
with intent to distribute marijuana, cocaine, heroin, methamphetamine and other controlled
substances, knowing and intending to provide, directly and indirectly, anything of pecuniary
value to any person and organization, to wit: MS-13, that has engaged and engages in terrorist
activity as defined in Title 8, United States Code, Section 1182(a)(3)(B), and terrorism as
defined in Title 22, United States Code, Section 2656f(d)(2).

(Title 21, United States Code, Section 960a(a); Title 18, United States Code,
Sections 3551 et seq.)

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNTS ONE THROUGH THREE

 

57 . The United States hereby gives notice to the defendants charged in Counts
One through Three that, upon their conviction of any such offenses, the government will seek
forfeiture in accordance with: (a) Title 18, United States Cede, Section 981(a)(1)(C) and Title
28, United States Code, Section 2461 (c), which require any person convicted of such offenses to
forfeit any property, real or personal, constituting, or derived from, proceeds obtained directly or
indirectly as a result of such offenses; and (b) Title 18, United States Code, Section 981(a)(1)(G)
and Title 28, United States Code, Section 2461(c), which require the forfeiture of all assets,
foreign or domestic, (i) of any individual, entity or organization engaged in planning or
perpetrating any Federal crime of terrorism (as defined in Title 18, United States Code, Section
2332b(g)(5)) against the United States, citizens or residents of the United States or their property,

and all assets, foreign or domestic, affording any person a source of influence over any such

21
entity or organization; (ii) acquired or maintained by any person with the intent and for the
purpose of supporting, planning, conducting or concealing any Federal crime of terrorism (as
defined in Title 18, United States Code, Section 2332b(g)(5)) against the United States, citizens
or residents of the United States or their property; (iii) derived from, involved in or used or
intended to be used to commit any Federal crime of terrorism (as defined in Title 18, United
States Code, Section 2332b(g)(5)) against the United States, citizens or residents of the United
States or their property; or (iv) of any individual, entity or organization engaged in planning or
perpetrating any act of international terrorism (as defined in Title 18, United States Code,
Section 2331) against any international organization (as defined in Title 22, United States Code,
Section 4309(b)) or against any foreign government.
58. If any of the above-described forfeitable property, as a result of any act

or omission of the defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) _ has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided
without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to
seek forfeiture of any other property of the defendants up to the value of the forfeitable property
described in this forfeiture allegation.

(Title 18, United States Code, Sections 981(a)(1)(C) and 981(a)(1)(G); Title 21,

United States Code, Section 853(p); Title 28, United States Code, Section 2461(c))

28
CRIMINAL FORFEITURE ALLEGATION
AS TO COUNT FOUR

59, The United States hereby gives notice to the defendants charged in Count
Four that, upon their conviction of such offense, the government will seek forfeiture in
accordance with: (a) Title 21, United States Code, Sections 853(a) and 970, which require any
person convicted of such offense to forfeit (i) any property constituting, or derived from, any
proceeds obtained directly or indirectly as the result of such offense; and (ii) any property used,
or intended to be used, in any manner or part, to commit, or to facilitate the commission of, such
offense; and (b) Title 18, United States Code, Section 981(a)(1)(G) and Title 28, United States
Code, Section 2461(c), which require the forfeiture of all assets, foreign or domestic, (i) of any
individual, entity or organization engaged in planning or perpetrating any Federal crime of
terrorism (as defined in Title 18, United States Code, Section 2332b(g)(5)) against the United
States, citizens or residents of the United States or their property, and all assets, foreign or
domestic, affording any person a source of influence over any such entity or organization;
(ii) acquired or maintained by any person with the intent and for the purpose of supporting,
planning, conducting or concealing any Federal crime of terrorism (as defined in Title 18, United
States Code, Section 2332b(g)(5)) against the United States, citizens or residents of the United
States or their property; (iii) derived from, involved in, or used or intended to be used to commit
any F ederal crime of terrorism (as defined in Title 18, United States Code, Section 2332b(g)(5))
against the United States, citizens or residents of the United States or their property; or (iv) of
any individual, entity, or organization engaged in planning or perpetrating any act of
international terrorism (as defined in Title 18, United States Code, Section 2331) against any
international organization (as defined in Title 22, United States Code, Section 4309(b)) or

against any foreign Government.

29
60. If any of the above-described forfeitable property, as a result of any act or

omission of the defendants:

(a)
(b)

(c)

(¢)

without difficulty;

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), to

seek forfeiture of any other property of the defendants up to the value of the forfeitable property

described in this forfeiture allegation.

(Title 18, United States Code, Section 981(a)(1)(G); Title 21, United States

Code, Sections 853(a), 853(p) and 970; Title 28, United States Code, Section 2461(c))

  

SET

A TRUE BILL

 

 

ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK

30
IS8Z-SIZ (T¢9) dausouyp *§°AQ IuvIsissy Uuying ‘f uyor

 

 

 

g ‘og
OO; eee
0c av fo
‘top ee ~~ $nifi 14n09 uado ut patt.7
uosdadai0 sf

1g ana

‘_ —

(2) 19bZ § “O'S'/A ‘87 “LL (06 Pure ‘(e)eQIG “(Aesg
“(e)ess §§ “ors ‘ITZ “LL “bes 30 IS¢¢E pur “(Z)(e)O6EET (A(TI)(P)D6EET
‘(e)WocEe? “()4zEEt “(Ce D(@GTEEZ “WILD AZEET “(O()GTZEET
“CV DR)AZEET “(OICD(®) 186 (OD) 186 §§ “O's “8T LD)

INWA LOTION

 

“sjuBpUudyoq]

“TV Ld “ZANOMINAH ANONINA OANOWWO

"SA

VOTYAWY dO SALV.LS GALINA FHL

NOISTAIC ‘TVNIATYHO

MOA MAN S/O 1914181 NUALSVA

LYN0D LORALSIG SALV.LS da.LINA

 

‘ON

$8 NOL
re-ddd WaOA

CLIOOUO OT *# A
